Exhibit 10.1

 

EXECUTION COPY

 

 


FIRST LIEN
GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

NEW WORLD RESTAURANT GROUP, INC.

 

and certain of its Subsidiaries

 

in favor of

 

WELLS FARGO FOOTHILL, INC.,

as Administrative Agent

 

Dated as of February 28, 2006

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

SECTION 1. DEFINED TERMS

 

1.1.

Definitions

1

1.2.

Other Definitional Provisions

4

 

 

 

SECTION 2. GUARANTEE

4

2.1.

Guarantee

4

2.2.

Right of Contribution

5

2.3.

No Subrogation

5

2.4.

Amendments, etc. with respect to the Borrower Obligations

5

2.5.

Guarantee Absolute and Unconditional

6

2.6.

Reinstatement

7

2.7.

Payments

7

 

 

 

SECTION 3. GRANT OF SECURITY INTEREST

7

 

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

8

4.1.

Representations in Credit Agreement

8

4.2.

Title; No Other Liens

8

4.3.

Perfected First Priority Liens

9

4.4.

Jurisdiction of Organization; Chief Executive Office

9

4.5.

Inventory and Equipment

9

4.6.

Farm Products

9

4.7.

Pledged Securities

9

4.8.

Receivables

10

4.9.

Intellectual Property

10

 

 

 

SECTION 5. COVENANTS

10

5.1.

Covenants in Credit Agreement

10

5.2.

Delivery of Instruments and Chattel Paper

11

5.3.

Maintenance of Insurance

11

5.4.

Payment of Obligations

11

5.5.

Maintenance of Perfected Security Interest; Further Documentation

11

5.6.

Changes in Name, etc.

12

5.7.

Notices

12

5.8.

Investment Property

12

5.9.

Receivables

13

5.10.

Intellectual Property

14

 

 

 

SECTION 6. REMEDIAL PROVISIONS

15

6.1.

Certain Matters Relating to Receivables

15

6.2.

Communications with Obligors; Grantors Remain Liable

16

6.3.

Pledged Stock

16

6.4.

Proceeds to be Turned Over to the Administrative Agent

17

 

 

i

--------------------------------------------------------------------------------


 

6.5.

Application of Proceeds

17

6.6.

Code and Other Remedies

18

6.7.

Private Sales

19

6.8.

Deficiency

19

 

 

 

SECTION 7. THE ADMINISTRATIVE AGENT

19

7.1.

Administrative Agent’s Appointment as Attorney-in-Fact, etc.

19

7.2.

Duty of Administrative Agent

21

7.3.

Financing Statements

21

7.4.

Authority of Administrative Agent

21

 

 

 

SECTION 8. MISCELLANEOUS

22

8.1.

Amendments in Writing

22

8.2.

Notices

22

8.3.

No Waiver by Course of Conduct; Cumulative Remedies

22

8.4.

Enforcement Expenses; Indemnification

22

8.5.

Successors and Assigns

23

8.6.

Set-Off

23

8.7.

Counterparts

23

8.8.

Severability

23

8.9.

Section Headings

23

8.10.

Integration

24

8.11.

GOVERNING LAW

24

8.12.

Submission To Jurisdiction; Waivers

24

8.13.

Acknowledgments

24

8.14.

Additional Grantors

25

8.15.

Releases

25

8.16.

WAIVER OF JURY TRIAL

25

8.17.

Intercreditor Agreement

26

8.18.

First Lien Qualified Counterparties.

26

 

SCHEDULES

Schedule 1             Notice Addresses
Schedule 2             Investment Property
Schedule 3             Perfection Matters
Schedule 4             Jurisdictions of Organization and Chief Executive Offices
Schedule 5             Inventory and Equipment Locations
Schedule 6             Intellectual Property

 

 

ii

--------------------------------------------------------------------------------


FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT, dated as of February 28, 2006,
made by each of the signatories hereto (together with any other entity that may
become a party hereto as provided herein, the “Grantors”), in favor of WELLS
FARGO FOOTHILL, INC., as administrative agent (in such capacity, the
“Administrative Agent”) for the Secured Parties (as hereinafter defined).

W I T N E S S E T H:

WHEREAS, pursuant to the First Lien Credit Agreement, dated as of January 26,
2006 (as amended, supplemented, revised, replaced, restated or otherwise
modified from time to time, the “Credit Agreement”), among New World Restaurant
Group, Inc., a Delaware corporation (the “Borrower”), the Lenders, Bear, Stearns
& Co. Inc., as sole lead arranger and sole bookrunner (in such capacity, the
“Lead Arranger”) and the Administrative Agent, the Lenders have severally agreed
to make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
and of First Lien Qualified Counterparties to provide financial accommodation
under Specified Hedge Agreements and Specified Cash Management Agreements, as
the case may be, that the Grantors shall have executed and delivered this
Agreement to the Administrative Agents for the ratable benefit of the Secured
Parties;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder and to induce First Lien Qualified Counterparties to enter into
Specified Hedge Agreements or Specified Cash Management Agreements, as the case
may be, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:


SECTION 1.  DEFINED TERMS

1.1.          Definitions.  (a)  Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms which are defined in the New York
UCC on the date hereof are used herein as so defined:  Accounts, Chattel Paper,
Documents, Equipment, Farm Products, General Intangibles, Goods, Instruments,
Inventory and Investment Property.


(B)           THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:

“Agreement”:  this Guarantee and Collateral Agreement, as the same may be
amended, supplemented, revised, restated or otherwise modified from time to
time.

“Borrower Obligations”:  the First Lien Obligations of the Borrower.

 

1

--------------------------------------------------------------------------------


 

“Collateral”:  as defined in Section 3.

“Collateral Account”:  any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Copyrights”:  (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.

“Copyright Licenses”:  any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 6), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.

“Deposit Account”:  as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

“Foreign Subsidiary Voting Stock”:  the voting Capital Stock of any Excluded
Foreign Subsidiary.

“Funding Office”:  the office of the Administrative Agent specified in
Section 11.2 of the Credit Agreement, or such other office as the Administrative
Agent may designate in writing.

 “Guarantor Obligations”:  with respect to any Guarantor, the First Lien
Obligations of such Guarantor.

“Guarantors”:  the collective reference to each Grantor other than the Borrower.

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to any and all intellectual property, whether arising under
United States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to any of its Subsidiaries or other Indebtedness owing by any of its
Subsidiaries to any Grantor.

“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Foreign Subsidiary Voting Stock excluded from the definition of 
“Pledged Stock”) and (ii) whether or not constituting “investment property” as
so defined, all Pledged Notes and all Pledged Stock.

 

2

--------------------------------------------------------------------------------


 

“Issuers”:  the collective reference to each issuer of any Investment Property.

“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Patents”:  (i) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

“Patent License”:  all written agreements providing for the grant by or to any
Grantor of any right to manufacture, use or sell any invention covered in whole
or in part by a Patent, including, without limitation, any of the foregoing
referred to in Schedule 6.

“Pledged Notes”:  all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business or
any promissory note evidencing Investments permitted by Section 8.8(d) of the
Credit Agreement).

“Pledged Securities”:  the collective reference to the Pledged Notes and the
Pledged Stock.

“Pledged Stock”:  the shares of Capital Stock listed on Schedule 2, together
with any other shares, stock certificates, options, interests or rights of any
nature whatsoever in respect of the Capital Stock of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect;
provided that in no event shall more than 65% of the total outstanding Foreign
Subsidiary Voting Stock of any Excluded Foreign Subsidiary be required to be
pledged hereunder.

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC on the date hereof and, in any event, shall include, without
limitation, all dividends or other income from the Investment Property,
collections thereon or distributions or payments with respect thereto.

“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

“Second Lien Guarantee and Collateral Agreement”: the “Guarantee and Collateral
Agreement” as defined under the Second Lien Credit Agreement.

“Securities Act”:  the Securities Act of 1933, as amended.

 

3

--------------------------------------------------------------------------------


 

“Secured Parties”:  the collective reference to the Administrative Agent, the
Lenders and any First Lien Qualified Counterparty.  The Secured Parties are
hereby designated as First Lien Claimholders for purposes of the Intercreditor
Agreement.

“Trademarks”:  (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 6,
and (ii) the right to obtain all renewals thereof.

“Trademark License”:  any written agreement providing for the grant by or to any
Grantor of any right to use any Trademark, including, without limitation, any of
the foregoing referred to in Schedule 6.

1.2.          Other Definitional Provisions.  (a)  The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.


(B)           THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


(C)           WHERE THE CONTEXT REQUIRES, TERMS RELATING TO THE COLLATERAL OR
ANY PART THEREOF, WHEN USED IN RELATION TO A GRANTOR, SHALL REFER TO SUCH
GRANTOR’S COLLATERAL OR THE RELEVANT PART THEREOF.


SECTION 2.  GUARANTEE

2.1.          Guarantee.  (a)  Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the ratable benefit of the Secured Parties and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.


(B)           ANYTHING HEREIN OR IN ANY OTHER LOAN DOCUMENT TO THE CONTRARY
NOTWITHSTANDING, THE MAXIMUM LIABILITY OF EACH GUARANTOR HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS SHALL IN NO EVENT EXCEED THE AMOUNT WHICH CAN BE GUARANTEED
BY SUCH GUARANTOR UNDER APPLICABLE FEDERAL AND STATE LAWS RELATING TO THE
INSOLVENCY OF DEBTORS (AFTER GIVING EFFECT TO THE RIGHT OF CONTRIBUTION
ESTABLISHED IN SECTION 2.2).


(C)           EACH GUARANTOR AGREES THAT THE BORROWER OBLIGATIONS MAY AT ANY
TIME AND FROM TIME TO TIME EXCEED THE AMOUNT OF THE LIABILITY OF SUCH GUARANTOR
HEREUNDER WITHOUT IMPAIRING THE GUARANTEE CONTAINED IN THIS SECTION 2 OR
AFFECTING THE RIGHTS AND REMEDIES OF ANY SECURED PARTY HEREUNDER.

 

4

--------------------------------------------------------------------------------


 


(D)           THE GUARANTEE CONTAINED IN THIS SECTION 2 SHALL REMAIN IN FULL
FORCE AND EFFECT UNTIL THE CONDITIONS SET FORTH IN SECTION 8.15 SHALL HAVE BEEN
SATISFIED, NOTWITHSTANDING THAT FROM TIME TO TIME DURING THE TERM OF THE CREDIT
AGREEMENT THE BORROWER MAY BE FREE FROM ANY BORROWER OBLIGATIONS.


(E)           NO PAYMENT MADE BY THE BORROWER, ANY OF THE GUARANTORS, ANY OTHER
GUARANTOR OR ANY OTHER PERSON OR RECEIVED OR COLLECTED BY ANY SECURED PARTY FROM
THE BORROWER, ANY OF THE GUARANTORS, ANY OTHER GUARANTOR OR ANY OTHER PERSON BY
VIRTUE OF ANY ACTION OR PROCEEDING OR ANY SET-OFF OR APPROPRIATION OR
APPLICATION AT ANY TIME OR FROM TIME TO TIME IN REDUCTION OF OR IN PAYMENT OF
THE BORROWER OBLIGATIONS SHALL BE DEEMED TO MODIFY, REDUCE, RELEASE OR OTHERWISE
AFFECT THE LIABILITY OF ANY GUARANTOR HEREUNDER WHICH SHALL, NOTWITHSTANDING ANY
SUCH PAYMENT (OTHER THAN ANY PAYMENT MADE BY SUCH GUARANTOR IN RESPECT OF THE
BORROWER OBLIGATIONS OR ANY PAYMENT RECEIVED OR COLLECTED FROM SUCH GUARANTOR IN
RESPECT OF THE BORROWER OBLIGATIONS), REMAIN LIABLE FOR THE BORROWER OBLIGATIONS
UP TO THE MAXIMUM LIABILITY OF SUCH GUARANTOR HEREUNDER UNTIL THE CONDITIONS SET
FORTH IN SECTION 8.15 SHALL HAVE BEEN SATISFIED.

2.2.          Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3.  The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Secured Parties, and each Guarantor shall remain liable to
the Secured Parties for the full amount guaranteed by such Guarantor hereunder.

2.3.          No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by any Secured
Party, no Guarantor shall be entitled to be subrogated to any of the rights of
any Secured Party against the Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by any Secured Party for the
payment of the Borrower Obligations, nor shall any Guarantor seek or be entitled
to seek any contribution or reimbursement from the Borrower or any other
Guarantor in respect of payments made by such Guarantor hereunder, in either
case, until all amounts owing to the Secured Parties by the Borrower on account
of the Borrower Obligations are paid in full, no Letter of Credit shall be
outstanding and the Commitments under the Facilities are terminated.  If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Borrower Obligations shall not have been paid in full,
such amount shall be held by such Guarantor in trust for the Secured Parties,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured in accordance with the provisions of
Section 6.5 hereof.

2.4.          Amendments, etc. with respect to the Borrower Obligations.  Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by any Secured Party may be rescinded by such Secured

 

5

--------------------------------------------------------------------------------


 

Party and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
any Secured Party, and the Credit Agreement and the other Loan Documents, any
Specified Hedge Agreement, any Specified Cash Management Agreement and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Borrower, the
Administrative Agent (or the Required Lenders or all Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by the Administrative Agent or any Secured
Party for the payment of the Borrower Obligations may be sold, exchanged,
waived, surrendered or released.  Neither the Administrative Agent nor any
Secured Party shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for the Borrower Obligations or for
the guarantee contained in this Section 2 or any property subject thereto.

2.5.          Guarantee Absolute and Unconditional.  Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by any Secured Party
upon the guarantee contained in this Section 2 or acceptance of the guarantee
contained in this Section 2; the Borrower Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2.  To the extent permitted by applicable
law, each Guarantor waives diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon the Borrower or any of the
Guarantors with respect to the Borrower Obligations.  Each Guarantor understands
and agrees that, to the extent permitted by applicable law, the guarantee
contained in this Section 2 shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (1) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
any Secured Party, (2) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by the Borrower or any other Person against any Secured Party, or (3)
any other circumstance whatsoever (other than a defense of performance) (with or
without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Borrower Obligations, or of such Guarantor
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance.  When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, any Secured Party may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against the Borrower, any other Guarantor or any
other Person or against any collateral security or guarantee for the Borrower
Obligations or any right of offset with respect thereto, and any failure by any
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from the Borrower, any other Guarantor or any other
Person or to realize

 

6

--------------------------------------------------------------------------------


 

upon any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Borrower, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Secured Party against any Guarantor.  For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

2.6.          Reinstatement.  The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

2.7.          Payments.  Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars at the Funding Office.


SECTION 3.  GRANT OF SECURITY INTEREST

Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s First Lien Obligations:


(A)           ALL ACCOUNTS;


(B)           ALL CHATTEL PAPER;


(C)           ALL  DEPOSIT ACCOUNTS;


(D)           ALL DOCUMENTS;


(E)           ALL EQUIPMENT;


(F)            ALL  GENERAL INTANGIBLES;


(G)           ALL INSTRUMENTS;


(H)           ALL INTELLECTUAL PROPERTY;


(I)            ALL INVENTORY;


(J)            ALL INVESTMENT PROPERTY;

 

7

--------------------------------------------------------------------------------


 


(K)           ALL GOODS AND OTHER PROPERTY NOT OTHERWISE DESCRIBED ABOVE;


(L)            ALL BOOKS AND RECORDS PERTAINING TO THE COLLATERAL; AND


(M)          TO THE EXTENT NOT OTHERWISE INCLUDED, ALL PROCEEDS AND PRODUCTS OF
ANY AND ALL OF THE FOREGOING AND ALL COLLATERAL SECURITY AND GUARANTEES GIVEN BY
ANY PERSON WITH RESPECT TO ANY OF THE FOREGOING; PROVIDED, HOWEVER, THAT
NOTWITHSTANDING ANY OF THE OTHER PROVISIONS SET FORTH IN THIS SECTION 3, THIS
AGREEMENT SHALL NOT CONSTITUTE A GRANT OF A SECURITY INTEREST IN ANY PROPERTY TO
THE EXTENT THAT SUCH GRANT OF A SECURITY INTEREST IS PROHIBITED BY ANY
REQUIREMENTS OF LAW OF A GOVERNMENTAL AUTHORITY, REQUIRES A CONSENT NOT OBTAINED
OF ANY GOVERNMENTAL AUTHORITY PURSUANT TO SUCH REQUIREMENT OF LAW OR IS
PROHIBITED BY, OR CONSTITUTES A BREACH OR DEFAULT UNDER OR RESULTS IN THE
TERMINATION OF OR REQUIRES ANY CONSENT NOT OBTAINED UNDER, ANY CONTRACT,
LICENSE, AGREEMENT, INSTRUMENT OR OTHER DOCUMENT EVIDENCING OR GIVING RISE TO
SUCH PROPERTY OR, IN THE CASE OF ANY INVESTMENT PROPERTY, PLEDGED STOCK OR
PLEDGED NOTE, ANY APPLICABLE SHAREHOLDER OR SIMILAR AGREEMENT, EXCEPT TO THE
EXTENT THAT SUCH REQUIREMENT OF LAW OR THE TERM IN SUCH CONTRACT, LICENSE,
AGREEMENT, INSTRUMENT OR OTHER DOCUMENT OR SHAREHOLDER OR SIMILAR AGREEMENT
PROVIDING FOR SUCH PROHIBITION, BREACH, DEFAULT OR TERMINATION OR REQUIRING SUCH
CONSENT IS INEFFECTIVE UNDER APPLICABLE LAW.


SECTION 4.  REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder and to induce the First Lien Qualified
Counterparties to enter into the Specified Hedge Agreements or the Specified
Cash Management Agreements, as the case may be, each Grantor hereby represents
and warrants (in the case of the Borrower, such representations and warranties
being limited to itself and its Subsidiaries) to the Administrative Agent and
each Lender that:

4.1.          Representations in Credit Agreement.  In the case of each
Guarantor, the representations and warranties set forth in Section 5 of the
Credit Agreement as they relate to such Guarantor or to the Loan Documents to
which such Guarantor is a party, each of which is hereby incorporated herein by
reference, are true and correct in all material respects, and each Secured Party
shall be entitled to rely on each of them as if they were fully set forth
herein, provided that each reference in each such representation and warranty to
the Borrower’s or to any Loan Party’s knowledge shall, for the purposes of this
Section 4.1, be deemed to be a reference to such Guarantor’s knowledge.

4.2.          Title; No Other Liens.  Except for the security interest granted
to the Administrative Agent for the ratable benefit of the Secured Parties
pursuant to this Agreement and the other Liens permitted to exist on the
Collateral by the Credit Agreement (including security interests granted under
the Second Lien Security Documents), such Grantor owns each item of its
Collateral free and clear of any and all Liens or claims of others.  No
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such as have
been filed in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, pursuant to this Agreement or as are permitted by the Credit
Agreement (including financing statements or other public notices filed in favor
of the Second

 

8

--------------------------------------------------------------------------------


 

Lien Administrative Agent (as defined in the Interecreditor Agreement) with
respect to the Second Lien Security Documents).  For the avoidance of doubt, it
is understood and agreed that any Grantor may, as part of its business, grant
licenses to third parties to use Intellectual Property owned or developed by a
Grantor.  For purposes of this Agreement and the other Loan Documents, such
licensing activity shall not constitute a “Lien” on such Intellectual Property. 
Each Secured Party understands that any such licenses may be exclusive to the
applicable licensees, and such exclusivity provisions may limit the ability of
the Administrative Agent to utilize, sell, Lease or transfer the related
Intellectual Property or otherwise realize value from such Intellectual Property
pursuant hereto.

4.3.          Perfected First Priority Liens.  The security interests granted
pursuant to this Agreement upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Administrative Agent in
completed and duly executed form) will constitute valid perfected security
interests, to the extent a security interest may be perfected therein under the
New York UCC, in all of the Collateral in favor of the Administrative Agent, for
the ratable benefit of the Secured Parties, as collateral security for such
Grantor’s First Lien Obligations, enforceable in accordance with the terms
hereof against all creditors of such Grantor and any Persons purporting to
purchase any Collateral from such Grantor and are prior to all other Liens on
the Collateral in existence on the date hereof except for unrecorded Liens
permitted by the Credit Agreement which have priority over the Liens on the
Collateral by operation of law.

4.4.          Jurisdiction of Organization; Chief Executive Office.  On the date
hereof, such Grantor’s jurisdiction of organization, identification number from
the jurisdiction of organization (if any), and the location of such Grantor’s
chief executive office or sole place of business are specified on Schedule 4. 
Such Grantor has furnished to the Administrative Agent a certified charter,
certificate of incorporation or other organization document and long form good
standing certificate as of a date which is recent to the date hereof.

4.5.          Inventory and Equipment.  On the date hereof, the Inventory and
the Equipment of such Grantor (other than mobile goods) are kept at the
locations listed on Schedule 5.

4.6.          Farm Products.  None of such Grantor’s Collateral constitutes, or
is the Proceeds of, Farm Products.

4.7.          Pledged Securities.  (a)  The shares of Pledged Stock pledged by
such Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer owned by such Grantor or, in the
case of Foreign Subsidiary Voting Stock, if less, 65% of the issued and
outstanding shares of all classes of Foreign Subsidiary Voting Stock of each
relevant Issuer.


(B)           ALL THE SHARES OF THE PLEDGED STOCK OWNED BY SUCH PLEDGOR HAVE
BEEN DULY AND VALIDLY ISSUED AND ARE FULLY PAID AND NONASSESSABLE.


(C)           TO SUCH GRANTOR’S KNOWLEDGE, EACH OF THE PLEDGED NOTES CONSTITUTES
THE LEGAL, VALID AND BINDING OBLIGATION OF THE OBLIGOR WITH RESPECT THERETO,
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO THE EFFECTS OF BANKRUPTCY,
INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION,

 

9

--------------------------------------------------------------------------------


 


MORATORIUM AND OTHER SIMILAR LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS
GENERALLY, GENERAL EQUITABLE PRINCIPLES (WHETHER CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW) AND AN IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING.


(D)           SUCH GRANTOR IS THE RECORD AND BENEFICIAL OWNER OF, AND HAS GOOD
TITLE TO, THE INVESTMENT PROPERTY PLEDGED BY IT HEREUNDER, FREE OF ANY AND ALL
LIENS OR OPTIONS IN FAVOR OF, OR CLAIMS OF, ANY OTHER PERSON, EXCEPT THE
SECURITY INTEREST CREATED BY THIS AGREEMENT AND BY THE SECOND LIEN GUARANTEE AND
COLLATERAL AGREEMENT OR LIENS ARISING BY OPERATION OF LAW.

4.8.          Receivables.  No amount payable to such Grantor under or in
connection with any Receivable is evidenced by any Instrument or Chattel Paper
which has not been delivered to the Administrative Agent (except as provided in
Section 5.2).

4.9.          Intellectual Property.  (a)  Schedule 6 lists all Intellectual
Property that is registered or for which registrations are pending owned by such
Grantor in its own name on the date hereof.


(B)           ON THE DATE HEREOF, ALL MATERIAL INTELLECTUAL PROPERTY OF SUCH
GRANTOR DESCRIBED ON SCHEDULE 6 IS VALID, SUBSISTING, UNEXPIRED AND ENFORCEABLE
(EXCEPTING FOR ANY PENDING APPLICATIONS), HAS NOT BEEN ABANDONED, AND DOES NOT,
TO THE KNOWLEDGE OF GRANTOR, INFRINGE THE INTELLECTUAL PROPERTY RIGHTS OF ANY
OTHER PERSON IN ANY MATERIAL RESPECT.


(C)           EXCEPT AS SET FORTH IN SCHEDULE 6, ON THE DATE HEREOF, NONE OF THE
INTELLECTUAL PROPERTY IS THE SUBJECT OF ANY LICENSING OR FRANCHISE AGREEMENT,
OTHER THAN LICENSING OR FRANCHISE AGREEMENTS ENTERED INTO BY GRANTOR AS PART OF
ITS ORDINARY COURSE OF BUSINESS, PURSUANT TO WHICH SUCH GRANTOR IS THE LICENSOR
OR FRANCHISOR.


(D)           NO HOLDING, DECISION OR JUDGMENT HAS BEEN RENDERED BY ANY
GOVERNMENTAL AUTHORITY WHICH WOULD LIMIT, CANCEL OR QUESTION THE VALIDITY OF, OR
SUCH GRANTOR’S RIGHTS IN, ANY INTELLECTUAL PROPERTY IN ANY RESPECT THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(E)           NO ACTION OR PROCEEDING IS PENDING, OR, TO THE KNOWLEDGE OF SUCH
GRANTOR, THREATENED, ON THE DATE HEREOF (1) SEEKING TO LIMIT, CANCEL OR QUESTION
THE VALIDITY OF ANY INTELLECTUAL PROPERTY OR SUCH GRANTOR’S OWNERSHIP INTEREST
THEREIN, OR (2) WHICH, IF ADVERSELY DETERMINED, WOULD HAVE A MATERIAL ADVERSE
EFFECT ON THE VALUE OF ANY INTELLECTUAL PROPERTY.


SECTION 5.  COVENANTS

Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the First Lien Obligations shall have been paid
in full, no Letter of Credit shall be outstanding and the Commitments under the
Facilities shall have terminated:

5.1.          Covenants in Credit Agreement.  In the case of each Guarantor,
such Guarantor shall take, or shall refrain from taking, as the case may be,
each action that is necessary to be taken or not taken, as the case may be, so
that no Default or Event of Default is caused by the failure to take such action
or to refrain from taking such action by such Guarantor or any of its
Subsidiaries.

 

10

--------------------------------------------------------------------------------


 

5.2.          Delivery of Instruments and Chattel Paper.  If any amount payable
under or in connection with any of the Collateral shall be or become evidenced
by any Instrument, Certificated Security or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper shall be, immediately following the
reasonable request of the Administrative Agent, delivered to the Administrative
Agent, duly indorsed in a manner satisfactory to the Administrative Agent, to be
held as Collateral pursuant to this Agreement, provided that, no Grantor will be
required to deliver any Instrument or Chattel Paper with a value of $75,000 or
less unless an Event of Default has occurred and is continuing and the
Administrative Agent has requested delivery of such Instrument or Chattel Paper.

5.3.          Maintenance of Insurance.  (a)  Such Grantor will maintain, with
financially sound and reputable companies, insurance policies (i) insuring the
Inventory and Equipment against loss by fire, explosion, theft and such other
casualties as may be reasonably satisfactory to the Administrative Agent and
(ii) to the extent reasonably requested by the Administrative Agent, insuring
such Grantor, the Administrative Agent and the Secured Parties against liability
for personal injury and property damage relating to such Inventory and
Equipment, such policies to be in such form and amounts and having such coverage
as may be reasonably satisfactory to the Administrative Agent and the Lenders.


(B)           ALL SUCH INSURANCE SHALL (I) PROVIDE THAT NO CANCELLATION,
MATERIAL REDUCTION IN AMOUNT OR MATERIAL CHANGE IN COVERAGE THEREOF SHALL BE
EFFECTIVE UNTIL AT LEAST 30 DAYS AFTER RECEIPT BY THE ADMINISTRATIVE AGENT OF
WRITTEN NOTICE THEREOF, (II) NAME THE ADMINISTRATIVE AGENT AS ADDITIONAL INSURED
OR LOSS PAYEE AS ITS INTEREST MAY APPEAR, (III) INCLUDE DEDUCTIBLES CONSISTENT
WITH PAST PRACTICE OR CONSISTENT WITH INDUSTRY PRACTICE, (IV) IF REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT, INCLUDE A BREACH OF WARRANTY CLAUSE AND
(V) BE REASONABLY SATISFACTORY IN ALL OTHER RESPECTS TO THE ADMINISTRATIVE
AGENT.


(C)           IF REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, THE BORROWER
SHALL DELIVER TO THE ADMINISTRATIVE AGENT AND THE LENDERS A CERTIFICATE OF
INSURANCE OF AN INSURANCE BROKER WITH RESPECT TO SUCH INSURANCE SUBSTANTIALLY
CONCURRENTLY WITH THE DELIVERY BY THE BORROWER TO THE ADMINISTRATIVE AGENT OF
ITS AUDITED FINANCIAL STATEMENTS FOR EACH FISCAL YEAR.

5.4.          Payment of Obligations.  Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all material taxes, assessments and governmental charges or levies
imposed upon such Grantor’s Collateral or in respect of income or profits
therefrom, as well as all material claims of any kind (including, without
limitation, claims for labor, materials and supplies) against or with respect to
such Grantor’s Collateral, except that no such charge need be paid if the amount
or validity thereof is currently being contested in good faith by appropriate
proceedings, reserves in conformity with GAAP with respect thereto have been
provided on the books of such Grantor.

5.5.          Maintenance of Perfected Security Interest; Further
Documentation.  (a)  Such Grantor shall maintain the security interest in such
Grantor’s Collateral created by this Agreement as a perfected security interest
having at least the priority described in Section 4.3 and shall defend such
security interest against the claims and demands of all Persons whomsoever.

 

11

--------------------------------------------------------------------------------


 


(B)           SUCH GRANTOR WILL FURNISH TO THE ADMINISTRATIVE AGENT AND THE
LENDERS FROM TIME TO TIME, UNLESS A DEFAULT OR AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND
DESCRIBING SUCH GRANTOR’S COLLATERAL AND SUCH OTHER REPORTS IN CONNECTION WITH
SUCH GRANTOR’S COLLATERAL AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST,
ALL IN REASONABLE DETAIL.


(C)           AT ANY TIME AND FROM TIME TO TIME, UPON THE WRITTEN REQUEST OF THE
ADMINISTRATIVE AGENT, AND AT THE SOLE EXPENSE OF SUCH GRANTOR, SUCH GRANTOR WILL
PROMPTLY AND DULY EXECUTE AND DELIVER, AND HAVE RECORDED, SUCH FURTHER
INSTRUMENTS AND DOCUMENTS AND TAKE SUCH FURTHER ACTIONS AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST FOR THE PURPOSE OF OBTAINING OR PRESERVING THE FULL
BENEFITS OF THIS AGREEMENT AND OF THE RIGHTS AND POWERS HEREIN GRANTED,
INCLUDING, WITHOUT LIMITATION, (1) THE FILING OF ANY FINANCING OR CONTINUATION
STATEMENTS UNDER THE UNIFORM COMMERCIAL CODE (OR OTHER SIMILAR LAWS) IN EFFECT
IN ANY JURISDICTION WITH RESPECT TO THE SECURITY INTERESTS CREATED HEREBY AND
(2) IN THE CASE OF  INVESTMENT PROPERTY, DEPOSIT ACCOUNTS AND ANY OTHER RELEVANT
COLLATERAL, TAKING ANY COMMERCIALLY REASONABLE ACTIONS TO ENABLE THE
ADMINISTRATIVE AGENT TO OBTAIN “CONTROL” (WITHIN THE MEANING OF THE APPLICABLE
UNIFORM COMMERCIAL CODE) WITH RESPECT THERETO.

5.6.          Changes in Name, etc.  Such Grantor will not, except upon 15 days’
prior written notice to the Administrative Agent, (I) change its jurisdiction of
organization or the location of its chief executive office or sole place of
business from that referred to in Section 4.4 or (II) change its name, identity
or corporate structure to such an extent that any financing statement filed by
the Administrative Agent in connection with this Agreement would become
misleading and shall deliver promptly to the Administrative Agent (1) all
additional financing statements and other documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein and (2) if applicable, a written
supplement to Schedule 5 showing any additional location at which such Grantor’s
Inventory or Equipment shall be kept.

5.7.          Notices.  Such Grantor will promptly give notice to the
Administrative Agent, addressed to the Administrative Agent and the Lenders, in
reasonable detail, of:


(A)           ANY LIEN (OTHER THAN SECURITY INTERESTS CREATED HEREBY OR LIENS
PERMITTED UNDER THE CREDIT AGREEMENT) ON ANY OF SUCH GRANTOR’S COLLATERAL WHICH
WOULD MATERIALLY ADVERSELY AFFECT THE ABILITY OF THE ADMINISTRATIVE AGENT TO
EXERCISE ANY OF ITS REMEDIES HEREUNDER; AND


(B)           THE OCCURRENCE OF ANY OTHER EVENT WHICH WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE SECURITY INTERESTS CREATED
HEREBY.

5.8.          Investment Property.  (a)  If such Grantor shall become entitled
to receive or shall receive any stock certificate (including, without
limitation, any certificate representing a stock dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the Capital Stock of any Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any shares of the
Pledged Stock, or otherwise in respect thereof, such Grantor shall accept the
same as the agent of the Secured Parties, hold the same in trust for the Secured
Parties and deliver the same forthwith to the Administrative Agent in the exact
form received, duly

 

12

--------------------------------------------------------------------------------


 

indorsed by such Grantor to the Administrative Agent, if required, together with
an undated stock power covering such certificate duly executed in blank by such
Grantor and with, if the Administrative Agent so requests, signature guaranteed,
to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Grantor’s First Lien Obligations.  Other
than any liquidation or dissolution permitted by Section 8.4(b) of the Credit
Agreement, any sums paid upon or in respect of the Investment Property upon the
liquidation or dissolution of any Issuer shall be paid over to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Grantor’s First Lien Obligations, and in case any distribution
of capital shall be made on or in respect of the Investment Property or any
property shall be distributed upon or with respect to the Investment Property
pursuant to the recapitalization or reclassification of the capital of any
Issuer or pursuant to the reorganization thereof, the property so distributed
shall, unless otherwise subject to a perfected security interest in favor of the
Administrative Agent, be delivered to the Administrative Agent to be held by it
hereunder as additional collateral security for such Grantor’s First Lien
Obligations.  If any sums of money or property so paid or distributed in respect
of the Investment Property shall be received by such Grantor, such Grantor
shall, until such money or property is paid or delivered to the Administrative
Agent, hold such money or property in trust for the Secured Parties, segregated
from other funds of such Grantor, as additional collateral security for the
Grantor’s First Lien Obligations.


(B)           WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT,
SUCH GRANTOR WILL NOT (I) VOTE TO ENABLE, OR TAKE ANY OTHER ACTION TO PERMIT,
ANY ISSUER TO ISSUE ANY STOCK OR OTHER EQUITY SECURITIES OF ANY NATURE OR TO
ISSUE ANY OTHER SECURITIES CONVERTIBLE INTO OR GRANTING THE RIGHT TO PURCHASE OR
EXCHANGE FOR ANY STOCK OR OTHER EQUITY SECURITIES OF ANY NATURE OF ANY ISSUER
(EXCEPT AS OTHERWISE PERMITTED BY THE CREDIT AGREEMENT), (II) SELL, ASSIGN,
TRANSFER, EXCHANGE, OR OTHERWISE DISPOSE OF, OR GRANT ANY OPTION WITH RESPECT
TO, THE INVESTMENT PROPERTY OR PROCEEDS THEREOF (EXCEPT PURSUANT TO A
TRANSACTION EXPRESSLY PERMITTED BY THE CREDIT AGREEMENT), (III) CREATE, INCUR OR
PERMIT TO EXIST ANY LIEN OR OPTION IN FAVOR OF, OR ANY CLAIM OF ANY PERSON WITH
RESPECT TO, ANY OF THE INVESTMENT PROPERTY OR PROCEEDS THEREOF, OR ANY INTEREST
THEREIN, EXCEPT FOR THE SECURITY INTERESTS CREATED BY THIS AGREEMENT AND THE
SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT, AS OTHERWISE PERMITTED BY THE
CREDIT AGREEMENT OR LIENS ARISING BY OPERATION OF LAW OR (IV) ENTER INTO ANY
AGREEMENT OR UNDERTAKING RESTRICTING THE RIGHT OR ABILITY OF SUCH GRANTOR OR THE
ADMINISTRATIVE AGENT TO SELL, ASSIGN OR TRANSFER ANY OF THE INVESTMENT PROPERTY
OR PROCEEDS THEREOF OTHER THAN AGREEMENTS PERMITTED UNDER SECTION 8.15 OF THE
CREDIT AGREEMENT.


(C)           IN THE CASE OF EACH GRANTOR WHICH IS AN ISSUER, SUCH ISSUER AGREES
THAT (I) IT WILL BE BOUND BY THE TERMS OF THIS AGREEMENT RELATING TO THE
INVESTMENT PROPERTY ISSUED BY IT AND WILL COMPLY WITH SUCH TERMS INSOFAR AS SUCH
TERMS ARE APPLICABLE TO IT, (II) IT WILL NOTIFY THE ADMINISTRATIVE AGENT
PROMPTLY IN WRITING OF THE OCCURRENCE OF ANY OF THE EVENTS DESCRIBED IN
SECTION 5.8(A) WITH RESPECT TO THE INVESTMENT PROPERTY ISSUED BY IT AND
(III) THE TERMS OF SECTIONS 6.3(C) AND 6.7 SHALL APPLY TO IT, MUTATIS MUTANDIS,
WITH RESPECT TO ALL ACTIONS THAT MAY BE REQUIRED OF IT PURSUANT TO
SECTION 6.3(C) OR 6.7 WITH RESPECT TO THE INVESTMENT PROPERTY ISSUED BY IT.

5.9.          Receivables.  Other than in the ordinary course of business
consistent with its past practice, such Grantor will not (i) grant any extension
of the time of payment of any Receivable, (ii) compromise or settle any
Receivable for less than the full amount thereof, (iii) release,

 

13

--------------------------------------------------------------------------------


 

wholly or partially, any Person liable for the payment of any Receivable,
(iv) allow any credit or discount whatsoever on any Receivable or (v) amend,
supplement or modify any Receivable in any manner that could adversely affect
the value thereof.

5.10.        Intellectual Property.  (a)  Such Grantor (either itself or through
licensees) will (i) continue to use each Trademark that is material to Grantor’s
then current business in order to maintain such Trademark in full force free
from any claim of abandonment for non-use, (ii) maintain as in the past the
quality of products and services offered under such Trademark, (iii) use such
Trademark with the notices and legends required by applicable Requirements of
Law, (iv) not adopt or use any mark which is confusingly similar or a colorable
imitation of such Trademark unless the Administrative Agent, for the ratable
benefit of the Secured Parties, shall obtain a perfected security interest in
such mark pursuant to this Agreement, and (v) not (and not permit any licensee
or sublicensee thereof to) do any act or knowingly omit to do any act whereby
such Trademark may become invalidated or impaired in any material way.


(B)           SUCH GRANTOR (EITHER ITSELF OR THROUGH LICENSEES) WILL NOT DO ANY
ACT, OR OMIT TO DO ANY ACT, WHEREBY ANY PATENT THAT IS MATERIAL TO GRANTOR’S
THEN CURRENT BUSINESS MAY BECOME FORFEITED, ABANDONED OR DEDICATED TO THE
PUBLIC.


(C)           SUCH GRANTOR (EITHER ITSELF OR THROUGH LICENSEES) WILL NOT (AND
WILL NOT PERMIT ANY LICENSEE OR SUBLICENSEE THEREOF TO) DO ANY ACT OR KNOWINGLY
OMIT TO DO ANY ACT WHEREBY ANY PORTION OF THE COPYRIGHTS THAT IS MATERIAL TO
GRANTOR’S THEN CURRENT BUSINESS MAY BECOME INVALIDATED OR OTHERWISE IMPAIRED. 
SUCH GRANTOR WILL NOT (EITHER ITSELF OR THROUGH LICENSEES) DO ANY ACT WHEREBY
ANY PORTION OF SUCH COPYRIGHTS THAT IS MATERIAL TO GRANTOR’S THEN CURRENT
BUSINESS MAY FALL INTO THE PUBLIC DOMAIN.


(D)           SUCH GRANTOR (EITHER ITSELF OR THROUGH LICENSEES) WILL NOT DO ANY
ACT THAT KNOWINGLY USES ANY MATERIAL INTELLECTUAL PROPERTY TO INFRINGE THE
INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER PERSON.


(E)           SUCH GRANTOR WILL NOTIFY THE ADMINISTRATIVE AGENT IN ACCORDANCE
WITH SECTION 5.7 IMMEDIATELY IF IT KNOWS, OR HAS REASON TO KNOW, THAT ANY
APPLICATION OR REGISTRATION RELATING TO ANY INTELLECTUAL PROPERTY THAT IS
MATERIAL TO GRANTOR’S THEN CURRENT BUSINESS MAY BECOME FORFEITED, ABANDONED OR
DEDICATED TO THE PUBLIC, OR OF ANY ADVERSE DETERMINATION OR DEVELOPMENT
(INCLUDING, WITHOUT LIMITATION, THE INSTITUTION OF, OR ANY SUCH DETERMINATION OR
DEVELOPMENT IN, ANY ADVERSARIAL PROCEEDING WITH A THIRD PARTY IN THE UNITED
STATES PATENT AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE OR ANY
COURT OR TRIBUNAL IN ANY COUNTRY) REGARDING SUCH GRANTOR’S OWNERSHIP OF, OR THE
VALIDITY OF, ANY INTELLECTUAL PROPERTY THAT IS MATERIAL TO GRANTOR’S THEN
CURRENT BUSINESS OR SUCH GRANTOR’S RIGHT TO REGISTER THE SAME OR TO OWN AND
MAINTAIN THE SAME.


(F)            WHENEVER SUCH GRANTOR, EITHER BY ITSELF OR THROUGH ANY AGENT,
EMPLOYEE, LICENSEE OR DESIGNEE, FILES AN APPLICATION FOR THE REGISTRATION OF ANY
INTELLECTUAL PROPERTY WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE, THE
UNITED STATES COPYRIGHT OFFICE OR ANY SIMILAR OFFICE OR AGENCY IN ANY OTHER
COUNTRY OR ANY POLITICAL SUBDIVISION THEREOF, SUCH GRANTOR SHALL REPORT SUCH
FILING TO THE ADMINISTRATIVE AGENT WITHIN 15 BUSINESS DAYS AFTER THE LAST DAY OF
THE FISCAL QUARTER IN WHICH SUCH FILING OCCURS.  SUCH GRANTOR SHALL EXECUTE AND
DELIVER, AND HAVE RECORDED, ANY AND

 

14

--------------------------------------------------------------------------------


 


ALL AGREEMENTS, INSTRUMENTS, DOCUMENTS, AND PAPERS AS THE ADMINISTRATIVE AGENT
MAY REASONABLY REQUEST TO EVIDENCE THE SECURED PARTIES’ SECURITY INTEREST IN ANY
COPYRIGHT, PATENT OR TRADEMARK AND THE GOODWILL AND GENERAL INTANGIBLES OF SUCH
GRANTOR RELATING THERETO OR REPRESENTED THEREBY.


(G)           SUCH GRANTOR WILL TAKE ALL REASONABLE AND NECESSARY STEPS,
INCLUDING, WITHOUT LIMITATION, IN ANY PROCEEDING BEFORE THE UNITED STATES PATENT
AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE OR ANY SIMILAR OFFICE
OR AGENCY IN ANY OTHER COUNTRY OR ANY POLITICAL SUBDIVISION THEREOF, TO MAINTAIN
AND PURSUE EACH APPLICATION (AND TO OBTAIN THE RELEVANT REGISTRATION) AND TO
MAINTAIN EACH REGISTRATION OF THE INTELLECTUAL PROPERTY THAT IS MATERIAL TO
GRANTOR’S THEN CURRENT BUSINESS, INCLUDING, WITHOUT LIMITATION, FILING OF
APPLICATIONS FOR RENEWAL, AFFIDAVITS OF USE AND AFFIDAVITS OF INCONTESTABILITY.


(H)           IN THE EVENT THAT ANY INTELLECTUAL PROPERTY THAT IS MATERIAL TO
GRANTOR’S THEN CURRENT BUSINESS IS INFRINGED, MISAPPROPRIATED OR DILUTED BY A
THIRD PARTY, SUCH GRANTOR SHALL TAKE SUCH ACTIONS AS SUCH GRANTOR SHALL
REASONABLY DEEM APPROPRIATE UNDER THE CIRCUMSTANCES TO PROTECT SUCH INTELLECTUAL
PROPERTY.


SECTION 6.  REMEDIAL PROVISIONS

6.1.          Certain Matters Relating to Receivables.  (a)  At any time after
the occurrence and during the continuance of a Default or an Event of Default,
the Administrative Agent shall have the right to make test verifications of the
Receivables in any manner and through any medium that it reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
the Administrative Agent may require in connection with such test
verifications.  At any time and from time to time upon the Administrative
Agent’s request and at the expense of the relevant Grantor, such Grantor shall
furnish to the Administrative Agent internally prepared reports showing
reconciliations, aging, test verifications of, and trial balances for, the
Receivables and any other information required by the Credit Agreement.


(B)           THE ADMINISTRATIVE AGENT HEREBY AUTHORIZES EACH GRANTOR TO COLLECT
SUCH GRANTOR’S RECEIVABLES, SUBJECT TO THE ADMINISTRATIVE AGENT’S DIRECTION AND
CONTROL, AND THE ADMINISTRATIVE AGENT MAY CURTAIL OR TERMINATE SAID AUTHORITY AT
ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT.  IF REQUIRED BY THE ADMINISTRATIVE AGENT AT ANY TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ANY PAYMENTS OF
RECEIVABLES, WHEN COLLECTED BY ANY GRANTOR, (I) SHALL BE FORTHWITH (AND, IN ANY
EVENT, WITHIN FIVE BUSINESS DAYS) DEPOSITED BY SUCH GRANTOR IN THE EXACT FORM
RECEIVED, DULY INDORSED BY SUCH GRANTOR TO THE ADMINISTRATIVE AGENT IF REQUIRED,
IN A COLLATERAL ACCOUNT MAINTAINED UNDER THE SOLE DOMINION AND CONTROL OF THE
ADMINISTRATIVE AGENT, SUBJECT TO WITHDRAWAL BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE SECURED PARTIES ONLY AS PROVIDED IN SECTION 6.5, AND (II) UNTIL
SO TURNED OVER, SHALL BE HELD BY SUCH GRANTOR IN TRUST FOR THE SECURED PARTIES,
SEGREGATED FROM OTHER FUNDS OF SUCH GRANTOR.  EACH SUCH DEPOSIT OF PROCEEDS OF
RECEIVABLES SHALL BE ACCOMPANIED BY A REPORT IDENTIFYING IN REASONABLE DETAIL
THE NATURE AND SOURCE OF THE PAYMENTS INCLUDED IN THE DEPOSIT.


(C)           AT THE ADMINISTRATIVE AGENT’S REQUEST AT ANY TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT, EACH
GRANTOR SHALL DELIVER TO THE ADMINISTRATIVE AGENT ALL EXISTING ORIGINAL AND
OTHER DOCUMENTS EVIDENCING, AND RELATING TO, THE

 

15

--------------------------------------------------------------------------------


 


AGREEMENTS AND TRANSACTIONS WHICH GAVE RISE TO THE RECEIVABLES, INCLUDING,
WITHOUT LIMITATION, ALL ORIGINAL ORDERS, INVOICES AND SHIPPING RECEIPTS.

6.2.          Communications with Obligors; Grantors Remain Liable.  (a)  At any
time after the occurrence and during the continuance of an Event of Default, the
Administrative Agent in its own name or in the name of others may at any time
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.


(B)           UPON THE REQUEST OF THE ADMINISTRATIVE AGENT AT ANY TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH GRANTOR SHALL
NOTIFY OBLIGORS ON THE RECEIVABLES THAT THE RECEIVABLES HAVE BEEN ASSIGNED TO
THE ADMINISTRATIVE AGENT FOR THE RATABLE BENEFIT OF THE SECURED PARTIES AND THAT
PAYMENTS IN RESPECT THEREOF SHALL BE MADE DIRECTLY TO THE ADMINISTRATIVE AGENT.


(C)           ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, EACH GRANTOR
SHALL REMAIN LIABLE UNDER EACH OF THE RECEIVABLES TO OBSERVE AND PERFORM ALL THE
CONDITIONS AND OBLIGATIONS TO BE OBSERVED AND PERFORMED BY IT THEREUNDER, ALL IN
ACCORDANCE WITH THE TERMS OF ANY AGREEMENT GIVING RISE THERETO.  NO SECURED
PARTY SHALL HAVE ANY OBLIGATION OR LIABILITY UNDER ANY RECEIVABLE (OR ANY
AGREEMENT GIVING RISE THERETO) BY REASON OF OR ARISING OUT OF THIS AGREEMENT OR
THE RECEIPT BY ANY SECURED PARTY OF ANY PAYMENT RELATING THERETO, NOR SHALL ANY
SECURED PARTY BE OBLIGATED IN ANY MANNER TO PERFORM ANY OF THE OBLIGATIONS OF
ANY GRANTOR UNDER OR PURSUANT TO ANY RECEIVABLE (OR ANY AGREEMENT GIVING RISE
THERETO), TO MAKE ANY PAYMENT, TO MAKE ANY INQUIRY AS TO THE NATURE OR THE
SUFFICIENCY OF ANY PAYMENT RECEIVED BY IT OR AS TO THE SUFFICIENCY OF ANY
PERFORMANCE BY ANY PARTY THEREUNDER, TO PRESENT OR FILE ANY CLAIM, TO TAKE ANY
ACTION TO ENFORCE ANY PERFORMANCE OR TO COLLECT THE PAYMENT OF ANY AMOUNTS WHICH
MAY HAVE BEEN ASSIGNED TO IT OR TO WHICH IT MAY BE ENTITLED AT ANY TIME OR
TIMES.

6.3.          Pledged Stock.  (a)  Unless an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have given notice
to the relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes, in each case paid in the normal
course of business of the relevant Issuer and consistent with past practice, to
the extent permitted in the Credit Agreement, and to exercise all voting and
corporate rights with respect to the Investment Property; provided, however,
that no vote shall be cast or corporate or other organizational right exercised
or other action taken which, in the Administrative Agent’s reasonable judgment,
would be inconsistent with or result in any violation of any provision of the
Credit Agreement, this Agreement or any other Loan Document.


(B)           IF AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING AND THE
ADMINISTRATIVE AGENT SHALL GIVE NOTICE OF ITS INTENT TO EXERCISE SUCH RIGHTS TO
THE RELEVANT GRANTOR OR GRANTORS, (I) THE ADMINISTRATIVE AGENT SHALL HAVE THE
RIGHT TO RECEIVE ANY AND ALL CASH DIVIDENDS, PAYMENTS OR OTHER PROCEEDS PAID IN
RESPECT OF THE INVESTMENT PROPERTY AND MAKE APPLICATION THEREOF TO THE FIRST
LIEN OBLIGATIONS IN THE ORDER SET FORTH IN SECTION 6.5, AND (II) ANY OR ALL OF
THE INVESTMENT PROPERTY SHALL BE REGISTERED IN THE NAME OF THE ADMINISTRATIVE
AGENT OR ITS NOMINEE, AND THE ADMINISTRATIVE AGENT OR ITS NOMINEE MAY THEREAFTER
EXERCISE (1) ALL VOTING, CORPORATE AND OTHER

 

16

--------------------------------------------------------------------------------


 


RIGHTS PERTAINING TO SUCH INVESTMENT PROPERTY AT ANY MEETING OF SHAREHOLDERS OF
THE RELEVANT ISSUER OR ISSUERS OR OTHERWISE AND (2) ANY AND ALL RIGHTS OF
CONVERSION, EXCHANGE AND SUBSCRIPTION AND ANY OTHER RIGHTS, PRIVILEGES OR
OPTIONS PERTAINING TO SUCH INVESTMENT PROPERTY AS IF IT WERE THE ABSOLUTE OWNER
THEREOF (INCLUDING, WITHOUT LIMITATION, THE RIGHT TO EXCHANGE AT ITS DISCRETION
ANY AND ALL OF THE INVESTMENT PROPERTY UPON THE MERGER, CONSOLIDATION,
REORGANIZATION, RECAPITALIZATION OR OTHER FUNDAMENTAL CHANGE IN THE CORPORATE
STRUCTURE OF ANY ISSUER, OR UPON THE EXERCISE BY ANY GRANTOR OR THE
ADMINISTRATIVE AGENT OF ANY RIGHT, PRIVILEGE OR OPTION PERTAINING TO SUCH
INVESTMENT PROPERTY, AND IN CONNECTION THEREWITH, THE RIGHT TO DEPOSIT AND
DELIVER ANY AND ALL OF THE INVESTMENT PROPERTY WITH ANY COMMITTEE, DEPOSITARY,
TRANSFER AGENT, REGISTRAR OR OTHER DESIGNATED AGENCY UPON SUCH TERMS AND
CONDITIONS AS THE ADMINISTRATIVE AGENT MAY DETERMINE), ALL WITHOUT LIABILITY
EXCEPT TO ACCOUNT FOR PROPERTY ACTUALLY RECEIVED BY IT, BUT THE ADMINISTRATIVE
AGENT SHALL HAVE NO DUTY TO ANY GRANTOR TO EXERCISE ANY SUCH RIGHT, PRIVILEGE OR
OPTION AND SHALL NOT BE RESPONSIBLE FOR ANY FAILURE TO DO SO OR DELAY IN SO
DOING.


(C)           EACH GRANTOR HEREBY AUTHORIZES AND INSTRUCTS EACH ISSUER OF ANY
INVESTMENT PROPERTY PLEDGED BY SUCH GRANTOR HEREUNDER TO (I) COMPLY WITH ANY
INSTRUCTION RECEIVED BY IT FROM THE ADMINISTRATIVE AGENT IN WRITING THAT (1)
STATES THAT AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND (2) IS
OTHERWISE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WITHOUT ANY OTHER OR
FURTHER INSTRUCTIONS FROM SUCH GRANTOR, AND EACH GRANTOR AGREES THAT EACH ISSUER
SHALL BE FULLY PROTECTED IN SO COMPLYING, AND (II) UNLESS OTHERWISE EXPRESSLY
PERMITTED HEREBY, PAY ANY DIVIDENDS OR OTHER PAYMENTS WITH RESPECT TO THE
INVESTMENT PROPERTY DIRECTLY TO THE ADMINISTRATIVE AGENT.

6.4.          Proceeds to be Turned Over to the Administrative Agent.  In
addition to the rights of the Secured Parties specified in Section 6.1 with
respect to payments of Receivables, if an Event of Default shall occur and be
continuing, all Proceeds received by any Grantor consisting of cash, checks and
other near-cash items shall be held by such Grantor in trust for the Secured
Parties, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Administrative Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the
Administrative Agent, if required).  All Proceeds received by the Administrative
Agent hereunder shall be held by the Administrative Agent in a Collateral
Account maintained under its sole dominion and control.  All Proceeds while held
by the Administrative Agent in a Collateral Account (or by such Grantor in trust
for the Secured Parties) shall continue to be held as collateral security for
all the First Lien Obligations and shall not constitute payment thereof until
applied as provided in Section 6.5.

6.5.          Application of Proceeds.  At such intervals as may be agreed upon
by the Borrower and the Administrative Agent, or, if an Event of Default shall
have occurred and be continuing, at any time at the Administrative Agent’s
election, the Administrative Agent may apply all or any part of Proceeds
constituting Collateral, whether or not held in any Collateral Account, and any
proceeds of the guarantee set forth in Section 2, in payment of the First Lien
Obligations in the following order (it being understood that any application of
such Proceeds constituting Collateral by the Administrative Agent towards the
payment of the First Lien Obligations shall be made in the following order):

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
and the Administrative Agent under the Loan Documents;

 

17

--------------------------------------------------------------------------------


 

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the First Lien
Obligations, pro rata among the Secured Parties according to the amounts of the
First Lien Obligations then due and owing and remaining unpaid to the Secured
Parties;

Third, to the Administrative Agent, for application by it towards prepayment of
the First Lien Obligations, pro rata among the Secured Parties according to the
amounts of the First Lien Obligations then held by the Secured Parties; and

Fourth, any balance of such Proceeds remaining after the First Lien Obligations
shall have been paid in full, no Letters of Credit shall be outstanding and the
Commitments under the Facilities shall have terminated and the net termination
liability under or in respect of any Specified Hedge Agreement shall have been
cash collateralized or paid in full shall be paid over to Second Lien Collateral
Agent for application in accordance with the Second Lien Guarantee and
Collateral Agreement.

6.6.          Code and Other Remedies.  If an Event of Default shall occur and
be continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the First Lien Obligations, all rights and remedies of a secured
party under the New York UCC or any other applicable law.  Without limiting the
generality of the foregoing, to the extent permitted by applicable law, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of any Secured Party or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk.  Any Secured Party shall have the right upon any such public sale
or sales, and, to the extent permitted by law, upon any such private sale or
sales, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption in any Grantor, which right or equity is hereby
waived and released.  Each Grantor further agrees, at the Administrative Agent’s
request, to assemble the Collateral and make it available to the Administrative
Agent at places which the Administrative Agent shall reasonably select, whether
at such Grantor’s premises or elsewhere.  The Administrative Agent shall apply
the net proceeds of any action taken by it pursuant to this Section 6.6, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any way relating to the Collateral or the rights of the Secured Parties
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the First Lien Obligations,
in accordance with Section 6.5, may elect, and only after such application and
after the payment by the Administrative Agent of any other amount required by
any provision of law, including, without limitation, Section 9-615(a)(3) of the
New York UCC, need the Administrative Agent account for the surplus, if any, to
any Grantor.  To the extent permitted by applicable law, each Grantor

 

18

--------------------------------------------------------------------------------


 

waives all claims, damages and demands it may acquire against any Secured Party
arising out of the exercise by them of any rights hereunder.  If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition.

6.7.          Private Sales.  Each Grantor recognizes that the Administrative
Agent may be unable to effect a public sale of any or all the Pledged Stock, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof.  Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner.  Each
Grantor agrees to use its best efforts to do or cause to be done all such other
acts as may be necessary to make such sale or sales of all or any portion of the
Pledged Stock pursuant to this Section 6.7 valid and binding and in compliance
with any and all other applicable Requirements of Law; it being understood that
no Grantor shall be required to cause any Issuer to become a reporting company
or to register any such securities for public sale under the Securities Act or
under any applicable state securities laws.

6.8.          Deficiency.  Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay its First Lien Obligations and the fees and disbursements of
any attorneys employed by any Secured Party to collect such deficiency.


SECTION 7.  THE ADMINISTRATIVE AGENT

7.1.          Administrative Agent’s Appointment as Attorney-in-Fact, etc.  (a) 
Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be reasonably necessary to accomplish the purposes of this
Agreement to the extent permitted by applicable law, and, without limiting the
generality of the foregoing, each Grantor hereby gives the Administrative Agent
the power and right, on behalf of such Grantor, without notice to or assent by
such Grantor, to do any or all of the following:

(I)            IN THE NAME OF SUCH GRANTOR OR ITS OWN NAME, OR OTHERWISE, TAKE
POSSESSION OF AND INDORSE AND COLLECT ANY CHECKS, DRAFTS, NOTES, ACCEPTANCES OR
OTHER INSTRUMENTS FOR THE PAYMENT OF MONEYS DUE UNDER ANY RECEIVABLE OR WITH
RESPECT TO ANY OTHER COLLATERAL AND FILE ANY CLAIM OR TAKE ANY OTHER ACTION OR
PROCEEDING IN ANY COURT OF LAW OR EQUITY OR OTHERWISE DEEMED APPROPRIATE BY THE
ADMINISTRATIVE AGENT FOR THE PURPOSE OF COLLECTING ANY AND ALL SUCH MONEYS DUE
UNDER ANY RECEIVABLE OR WITH RESPECT TO ANY OTHER COLLATERAL WHENEVER PAYABLE;

 

19

--------------------------------------------------------------------------------


 

(II)           IN THE CASE OF ANY INTELLECTUAL PROPERTY, EXECUTE AND DELIVER,
AND HAVE RECORDED, ANY AND ALL AGREEMENTS, INSTRUMENTS, DOCUMENTS AND PAPERS AS
THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST TO EVIDENCE THE SECURED PARTIES’
SECURITY INTEREST IN SUCH INTELLECTUAL PROPERTY AND THE GOODWILL AND GENERAL
INTANGIBLES OF SUCH GRANTOR RELATING THERETO OR REPRESENTED THEREBY;

(III)          PAY OR DISCHARGE TAXES AND LIENS LEVIED OR PLACED ON OR
THREATENED AGAINST THE COLLATERAL, EFFECT ANY REPAIRS OR ANY INSURANCE CALLED
FOR BY THE TERMS OF THIS AGREEMENT AND PAY ALL OR ANY PART OF THE PREMIUMS
THEREFOR AND THE COSTS THEREOF;

(IV)          EXECUTE, IN CONNECTION WITH ANY SALE PROVIDED FOR IN SECTION 6.6
OR 6.7, ANY INDORSEMENTS, ASSIGNMENTS OR OTHER INSTRUMENTS OF CONVEYANCE OR
TRANSFER WITH RESPECT TO THE COLLATERAL; AND

(V)           (1)  DIRECT ANY PARTY LIABLE FOR ANY PAYMENT UNDER ANY OF THE
COLLATERAL TO MAKE PAYMENT OF ANY AND ALL MONEYS DUE OR TO BECOME DUE THEREUNDER
DIRECTLY TO THE ADMINISTRATIVE AGENT OR AS THE ADMINISTRATIVE AGENT SHALL
DIRECT; (2) ASK OR DEMAND FOR, COLLECT, AND RECEIVE PAYMENT OF AND RECEIPT FOR,
ANY AND ALL MONEYS, CLAIMS AND OTHER AMOUNTS DUE OR TO BECOME DUE AT ANY TIME IN
RESPECT OF OR ARISING OUT OF ANY COLLATERAL; (3) SIGN AND INDORSE ANY INVOICES,
FREIGHT OR EXPRESS BILLS, BILLS OF LADING, STORAGE OR WAREHOUSE RECEIPTS, DRAFTS
AGAINST DEBTORS, ASSIGNMENTS, VERIFICATIONS, NOTICES AND OTHER DOCUMENTS IN
CONNECTION WITH ANY OF THE COLLATERAL; (4) COMMENCE AND PROSECUTE ANY SUITS,
ACTIONS OR PROCEEDINGS AT LAW OR IN EQUITY IN ANY COURT OF COMPETENT
JURISDICTION TO COLLECT THE COLLATERAL OR ANY PORTION THEREOF AND TO ENFORCE ANY
OTHER RIGHT IN RESPECT OF ANY COLLATERAL; (5) DEFEND ANY SUIT, ACTION OR
PROCEEDING BROUGHT AGAINST SUCH GRANTOR WITH RESPECT TO ANY COLLATERAL;
(6) SETTLE, COMPROMISE OR ADJUST ANY SUCH SUIT, ACTION OR PROCEEDING AND, IN
CONNECTION THEREWITH, GIVE SUCH DISCHARGES OR RELEASES AS THE ADMINISTRATIVE
AGENT MAY DEEM APPROPRIATE; (7) SUBJECT TO ANY EXISTING LICENSES OR RESERVED
RIGHTS, ASSIGN ANY COPYRIGHT, PATENT OR TRADEMARK (ALONG WITH THE GOODWILL OF
THE BUSINESS TO WHICH ANY SUCH COPYRIGHT, PATENT OR TRADEMARK PERTAINS),
THROUGHOUT THE WORLD FOR SUCH TERM OR TERMS, ON SUCH CONDITIONS, AND IN SUCH
MANNER, AS THE ADMINISTRATIVE AGENT SHALL IN ITS SOLE DISCRETION DETERMINE; AND
(8) GENERALLY, SELL, TRANSFER, PLEDGE AND MAKE ANY AGREEMENT WITH RESPECT TO OR
OTHERWISE DEAL WITH ANY OF THE COLLATERAL AS FULLY AND COMPLETELY AS THOUGH THE
ADMINISTRATIVE AGENT WERE THE ABSOLUTE OWNER THEREOF FOR ALL PURPOSES, AND DO,
AT THE ADMINISTRATIVE AGENT’S OPTION AND SUCH GRANTOR’S EXPENSE, AT ANY TIME, OR
FROM TIME TO TIME, ALL ACTS AND THINGS WHICH THE ADMINISTRATIVE AGENT DEEMS
NECESSARY TO PROTECT, PRESERVE OR REALIZE UPON THE COLLATERAL AND THE SECURED
PARTIES’ SECURITY INTERESTS THEREIN AND TO EFFECT THE INTENT OF THIS AGREEMENT,
ALL AS FULLY AND EFFECTIVELY AS SUCH GRANTOR MIGHT DO.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.


(B)           IF ANY GRANTOR FAILS TO PERFORM OR COMPLY WITH ANY OF ITS
AGREEMENTS CONTAINED HEREIN, THE ADMINISTRATIVE AGENT, AT ITS OPTION, BUT
WITHOUT ANY OBLIGATION SO TO DO, MAY PERFORM OR COMPLY, OR OTHERWISE CAUSE
PERFORMANCE OR COMPLIANCE, WITH SUCH AGREEMENT.

 

20

--------------------------------------------------------------------------------



(C)           THE EXPENSES OF THE ADMINISTRATIVE AGENT INCURRED IN CONNECTION
WITH ACTIONS UNDERTAKEN AS PROVIDED IN THIS SECTION 7.1, TOGETHER WITH INTEREST
THEREON AT A RATE PER ANNUM EQUAL TO THE RATE PER ANNUM AT WHICH INTEREST WOULD
THEN BE PAYABLE ON PAST DUE BASE RATE LOANS UNDER THE CREDIT AGREEMENT, FROM THE
DATE OF PAYMENT BY THE ADMINISTRATIVE AGENT TO THE DATE REIMBURSED BY THE
RELEVANT GRANTOR, SHALL BE PAYABLE BY SUCH GRANTOR TO THE ADMINISTRATIVE AGENT
ON DEMAND.


(D)           EACH GRANTOR HEREBY RATIFIES ALL THAT SAID ATTORNEYS SHALL
LAWFULLY DO OR CAUSE TO BE DONE BY VIRTUE HEREOF.  ALL POWERS, AUTHORIZATIONS
AND AGENCIES CONTAINED IN THIS AGREEMENT ARE COUPLED WITH AN INTEREST AND ARE
IRREVOCABLE UNTIL THIS AGREEMENT IS TERMINATED AND THE SECURITY INTERESTS
CREATED HEREBY ARE RELEASED.

7.2.          Duty of Administrative Agent.  The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account.  No Secured Party nor any
of their respective officers, directors, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof. 
The powers conferred on the Secured Parties hereunder are solely to protect the
Secured Parties’ interests in the Collateral and shall not impose any duty upon
any Secured Party to exercise any such powers.  The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

7.3.          Financing Statements.  Pursuant to Section 9-509 of the New York
UCC and any other applicable law, each Grantor authorizes the Administrative
Agent to file or record financing statements and other filing or recording
documents or instruments with respect to the Collateral without the signature of
such Grantor in such form and in such offices as the Administrative Agent and
such Grantor reasonably determines appropriate to perfect the security interests
of the Administrative Agent under this Agreement.  Each Grantor authorizes the
Administrative Agent to use the collateral description “all personal property”
in any such financing statements.  Each Grantor hereby ratifies and authorizes
the filing by the Administrative Agent of any financing statement with respect
to the Collateral made prior to the date hereof.

7.4.          Authority of Administrative Agent.  Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no

 

21

--------------------------------------------------------------------------------


 

Grantor shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.


SECTION 8.  MISCELLANEOUS

8.1.          Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 11.1 of the Credit Agreement and the Intercreditor
Agreement; provided, that no such waiver amendment, supplement or modification
shall require the consent of any First Lien Qualified Counterparty except as
expressly provided in Section 11.1 of the Credit Agreement.

8.2.          Notices.  All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 11.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1 or to such other address
for notice, request or demand which a Grantor may designate by written notice to
the Administrative Agent.

8.3.          No Waiver by Course of Conduct; Cumulative Remedies.  No Secured
Party shall by any act (except by a written instrument pursuant to Section 8.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default.  No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Administrative Agent or any such Lender would
otherwise have on any future occasion.  The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

8.4.          Enforcement Expenses; Indemnification.  (a)  Each Guarantor agrees
to pay, or reimburse each Secured Party for all its costs and expenses incurred
in collecting against such Guarantor under the guarantee contained in Section 2
or otherwise enforcing or preserving any rights under this Agreement and the
other Loan Documents to which such Guarantor is a party, including, without
limitation, the fees and disbursements of counsel to each Secured Party.


(B)           EACH GUARANTOR AGREES TO PAY, AND TO SAVE THE SECURED PARTIES
HARMLESS FROM, ANY AND ALL LIABILITIES WITH RESPECT TO, OR RESULTING FROM ANY
DELAY IN PAYING, ANY AND ALL STAMP, EXCISE, SALES OR OTHER TAXES WHICH MAY BE
PAYABLE OR DETERMINED TO BE PAYABLE WITH RESPECT TO ANY OF THE COLLATERAL OR IN
CONNECTION WITH ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


(C)           EACH GUARANTOR AGREES TO PAY, AND TO SAVE THE SECURED PARTIES
HARMLESS FROM, ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR
NATURE WHATSOEVER WITH RESPECT TO THE EXECUTION, DELIVERY, ENFORCEMENT,
PERFORMANCE AND ADMINISTRATION OF THIS AGREEMENT TO THE EXTENT THE BORROWER
WOULD BE REQUIRED TO DO SO PURSUANT TO SECTION 11.5 OF THE CREDIT AGREEMENT.

 

22

--------------------------------------------------------------------------------


 


(D)           THE AGREEMENTS IN THIS SECTION SHALL SURVIVE REPAYMENT OF THE
FIRST LIEN OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE UNDER THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS.

8.5.          Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the other Secured Parties and their successors and
permitted assigns; provided that no Grantor may assign, transfer or delegate any
of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent.

8.6.          Set-Off.  Each Grantor hereby irrevocably authorizes the
Administrative Agent and each Secured Party at any time after the occurrence of
and during the continuance of a Default or an Event of Default under Section
9(a) of the Credit Agreement, without prior notice to such Grantor or any other
Grantor, any such notice being expressly waived by each Grantor to the extent
permitted by applicable law, to set-off and appropriate and apply any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Secured Party to or for the credit
or the account of such Grantor, or any part thereof in such amounts as such
Agent or such Secured Party may elect, against and on account of the obligations
and liabilities of such Grantor to such Agent or such Secured Party hereunder
and claims of every nature and description of such Agent or such Secured Party
against such Grantor, in any currency, whether arising hereunder, under the
Credit Agreement or any other Loan Document, as such Agent or such Secured Party
may elect, whether or not any Secured Party has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured.  The Administrative Agent and each Secured Party shall notify such
Grantor promptly of any such set-off and the application made by the
Administrative Agent or such Secured Party of the proceeds thereof, provided
that the failure to give such notice shall not affect the validity of such
set-off and application.  The rights of the Administrative Agent and each
Secured Party under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the
Administrative Agent or such Secured Party may have.

8.7.          Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

8.8.          Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

8.9.          Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

23

--------------------------------------------------------------------------------


 

8.10.        Integration.  This Agreement and the other Loan Documents represent
the agreement of the Grantors and the Secured Parties with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Secured Party relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.

8.11.        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12.        Submission To Jurisdiction; Waivers.  Each Grantor hereby
irrevocably and unconditionally:


(A)           SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT
IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK LOCATED IN THE CITY OR COUNTY OF NEW YORK, THE COURTS OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;


(B)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;


(C)           AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH GRANTOR AT ITS
ADDRESS REFERRED TO IN SECTION 8.2 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT AND THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED
PURSUANT THERETO;


(D)           AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION; AND


(E)           WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN
THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

8.13.        Acknowledgments.  Each Grantor hereby acknowledges that:


(A)           IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY;


(B)           NO SECURED PARTY HAS ANY FIDUCIARY RELATIONSHIP WITH OR DUTY TO
ANY GRANTOR ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN THE GRANTORS, ON THE ONE
HAND, AND THE SECURED PARTIES, ON THE OTHER HAND, IN CONNECTION HEREWITH OR
THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR; AND

 

24

--------------------------------------------------------------------------------


 


(C)           NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS
OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE
SECURED PARTIES OR AMONG THE GRANTORS AND THE SECURED PARTIES.

8.14.        Additional Grantors.  Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 7.10 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

8.15.        Releases.  (a)  At such time as the Loans, the Reimbursement
Obligations and the other First Lien Obligations under the Loan Documents (other
than First Lien Obligations under or in respect of Specified Hedge Agreements or
Specified Cash Management Agreements and unasserted contingent indemnification
obligations) shall have been paid in full, the Commitments under the Facilities
have been terminated and no Letters of Credit shall be outstanding, the
Collateral shall be released from the Liens created hereby, and this Agreement
and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors
(subject however, to the rights of the Second Lien Administrative Agent under
the Second Lien Guarantee and Collateral Agreement).  At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral held by the Administrative Agent
hereunder (subject however, to the obligations of the Administrative Agent under
the Intercreditor Agreement), and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.


(B)           IF ANY OF THE COLLATERAL SHALL BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF BY ANY GRANTOR IN A TRANSACTION PERMITTED BY THE CREDIT AGREEMENT,
THEN THE ADMINISTRATIVE AGENT, AT THE REQUEST AND SOLE EXPENSE OF SUCH GRANTOR,
SHALL EXECUTE AND DELIVER TO SUCH GRANTOR ALL RELEASES OR OTHER DOCUMENTS
REASONABLY NECESSARY OR DESIRABLE FOR THE RELEASE OF THE LIENS CREATED HEREBY ON
SUCH COLLATERAL.  AT THE REQUEST AND SOLE EXPENSE OF THE BORROWER, A SUBSIDIARY
GUARANTOR SHALL BE RELEASED FROM ITS OBLIGATIONS HEREUNDER IN THE EVENT THAT ALL
THE CAPITAL STOCK OF SUCH SUBSIDIARY GUARANTOR SHALL BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF IN A TRANSACTION PERMITTED BY THE CREDIT AGREEMENT;
PROVIDED THAT THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT AND
THE ADMINISTRATIVE AGENT, AT LEAST FIVE BUSINESS DAYS PRIOR TO THE DATE OF THE
PROPOSED RELEASE, A WRITTEN REQUEST FOR RELEASE IDENTIFYING THE RELEVANT
SUBSIDIARY GUARANTOR AND THE TERMS OF THE SALE OR OTHER DISPOSITION IN
REASONABLE DETAIL, INCLUDING THE PRICE THEREOF AND ANY EXPENSES IN CONNECTION
THEREWITH, TOGETHER WITH A CERTIFICATION BY THE BORROWER STATING THAT SUCH
TRANSACTION IS IN COMPLIANCE WITH THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

8.16.        WAIVER OF JURY TRIAL.  EACH GRANTOR AND, BY ACCEPTANCE OF THE
BENEFITS HEREOF, THE ADMINISTRATIVE AGENT AND EACH SECURED PARTY, HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

25

--------------------------------------------------------------------------------


 

8.17.        Intercreditor Agreement.  Notwithstanding anything to the contrary
contained herein, the terms of this Agreement shall be subject to the terms of
the Intercreditor Agreement and in the event of any inconsistency between any
provision herein and therein, the terms of the Intercreditor Agreement shall
govern.

8.18.        First Lien Qualified Counterparties. By accepting the applicable
benefits of the Loan Documents, each First Lien Qualified Counterparty shall be
deemed to have agreed to, and be bound by, all of the applicable provisions
thereof.

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

NEW WORLD RESTAURANT GROUP, INC.

 

 

 

By:

/s/ Paul J.B. Murphy, III

 

 

Paul J.B. Murphy, III

 

 

President and Chief Executive Officer

 

 

 

 

27

--------------------------------------------------------------------------------


 

 

MANHATTAN BAGEL COMPANY, INC.

 

 

 

By:

/s/ Paul J.B. Murphy, III

 

 

Paul J.B. Murphy, III

 

 

President and Chief Executive Officer

 

 

 

 

CHESAPEAKE BAGEL FRANCHISE CORP.

 

 

 

By:

/s/ Paul J.B. Murphy, III

 

 

Paul J.B. Murphy, III

 

 

President and Chief Executive Officer

 

 

 

 

EINSTEIN AND NOAH CORP.

 

 

 

By:

/s/ Paul J.B. Murphy, III

 

 

Paul J.B. Murphy, III

 

 

President and Chief Executive Officer

 

 

 

 

EINSTEIN/NOAH BAGEL PARTNERS, INC.

 

 

 

By:

/s/ Paul J.B. Murphy, III

 

 

Paul J.B. Murphy, III

 

 

President and Chief Executive Officer

 

 

 

 

I. & J. BAGEL, INC.

 

 

 

By:

/s/ Paul J.B. Murphy, III

 

 

Paul J.B. Murphy, III

 

 

President and Chief Executive Officer

 

28

--------------------------------------------------------------------------------


Annex I
 to
First Lien Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of                       , 200  , made by
                                               , a                              
corporation (the “Additional Grantor”), in favor of Wells Fargo Foothill, Inc.,
as administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Parties.  All capitalized terms not defined herein shall have the
meaning ascribed to them in such Credit Agreement.

W I T N E S S E T H :

WHEREAS, New World Restaurant Group, Inc., a Delaware corporation (the
“Borrower”), the Lenders and the Administrative Agent and certain other parties
have entered into a First Lien Credit Agreement, dated as of January 26, 2006
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
their Affiliates (other than the Additional Grantor) have entered into the (i)
First Lien Guarantee and Collateral Agreement, dated as of February 28 , 2006
(as amended, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”) in favor of the Administrative Agent for
the benefit of the Administrative Agent and the Secured Parties and (ii) the
Intercreditor Agreement referred to in the Credit Agreement;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement and the Intercreditor Agreement
requires the Additional Grantor to become a party thereto; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement and the Intercreditor Agreement;

NOW, THEREFORE, IT IS AGREED:

1.  First Lien Guarantee and Collateral Agreement.  By executing and delivering
this Assumption Agreement, the Additional Grantor, as provided in Section 8.14
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Grantor thereunder with the same force
and effect as if originally named therein as a Grantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor thereunder.  The information set forth in Annex 1-A
hereto is hereby added to the information set forth in the Schedules to the
Guarantee and Collateral Agreement.  The Additional Grantor hereby represents
and warrants that each of the representations and warranties contained in
Section 4 of the Guarantee and Collateral Agreement is true and correct as to
the Additional Grantor on and as the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date.

 

--------------------------------------------------------------------------------


 

2.  Intercreditor Agreement.  By executing and delivering this Assumption
Agreement, the Additional Grantor, as provided in Section 9.11 of the
Intercreditor Agreement, hereby becomes a party to the Intercreditor Agreement
as a Loan Party (as defined therein) thereunder with the same force and effect
as if originally named therein as a Loan Party and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations of a Loan
Party thereunder.

3.  GOVERNING LAW.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

Annex 1-A to
Assumption Agreement

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

Supplement to Schedule 4

Supplement to Schedule 5

Supplement to Schedule 6

--------------------------------------------------------------------------------


Annex II
to
First Lien Guarantee and Collateral Agreement

ACKNOWLEDGMENT AND CONSENT

The undersigned hereby acknowledges receipt of a copy of the First Lien
Guarantee and Collateral Agreement dated as of  February 28, 2006 (the
“Agreement”), made by the Grantors parties thereto for the benefit of Wells
Fargo Foothill, Inc., as Administrative Agent.  The undersigned agrees for the
benefit of the Administrative Agent and the Secured Parties as follows:

1.     The undersigned will be bound by the terms of the Agreement and will
comply with such terms insofar as such terms are applicable to the undersigned.

2.     The undersigned will notify the Administrative Agent promptly in writing
of the occurrence of any of the events described in Section 5.8(a) of the
Agreement.

3.     The terms of Sections 6.3(a) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(a) or 6.7 of the Agreement.

 

[NAME OF ISSUER]

 

 

 

By

 

 

Title

 

 

 

 

 

Address for Notices:

 

 

 

 

 

Fax:

 

 

--------------------------------------------------------------------------------